Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-21 are pending
Election/Restrictions
Applicant’s election without traverse of Group II, a method for treating a mammal having LP, and carbonic anhydrase I as a species of marker and corticosteroids as a species of immunosuppressive or immunomodulatory agent, in the reply filed on 2/16/2022, is acknowledged.
Claims 1-7 are withdrawn from consideration as being drawn toward non-elected subject matter.  Claims 8-21 are examined on the merits herein.
In the course of the search, the species election was broadened to include marker enolase 3 (ENO3).

Priority
	The instant application claims priority to provisional application 62/915,902 filed 10/16/2019.
Information Disclosure Statement
The information disclosure statement (IDS) dated 5/24/2021, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, is has been placed in the 

Abstract
The abstract of the disclosure is objected to because it recites “This document”.  The abstract should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc.  
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 8, 10, 16, and 19-19 are objected to because of the following informalities:  the abbreviation “LP” is not defined in the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 recites the limitation "said polypeptides" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, this limitation is being interpreted as “said markers.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-10, 13-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub No. 2014/0249118 to Najafi (PTO-892) and US PG Pub No. 2011/0021370 to Hu (PTO-892).
Najafi ‘118 teaches a method of treating patients with oral lichen planus by administering a combination of triamcinolone and retinoic acid, wherein triamcinolone is a corticosteroid (title and abstract).  
Najafi ‘118 teaches that long-standing oral lichen planus may develop into squamous cell carcinoma of the mouth (paragraph 17).  
The patients are men and women, wherein men and women are humans (paragraph 30).  
While Najafi ‘118 teaches a method of treating a mammal having LP, it differs from that of the instantly claimed invention in that that it does not teach a mammal identified as having cells with increased expression of one or more markers, such as carbonic anhydrase I.  
Hu ‘370 teaches a method of diagnosing or providing a prognosis for oral cancer in an individual, wherein the individual is a human, the method comprising the steps of a) detecting an oral cancer biomarker, in an individual, selected from those listed in Table 4 and b) determining whether or not said biomarker is differentially expressed in the sample, thereby diagnosing or providing a prognosis for oral cancer (claim 1 of US ‘370 and title).   
Hu ‘370 also teaches a method for diagnosing and providing a prognosis for oral diseases such as oral Lichen Planus (paragraph 0045).  
Hu ‘370 teaches that early treatment is imperative because it can result in a more effective treatment with superior results and that successful treatment of these cancers often depends on early detection (paragraphs 4 and 11).  

Detection of at least three oral cancer biomarkers is taught (Claim 2, pg. 74).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to combine the method of treating lichen planus of Najafi ‘118, with the method of diagnosing or providing a prognosis of lichen planus of Hsu ‘370, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to combine the methods of Najafi ‘118 with the methods of Hus ‘370, with a reasonable expectation of success, because of the expectation of achieving a method of diagnosing lichen planus with a method of treating lichen planus before it develops into squamous cell carcinoma of the mouth, as taught by Najafi ‘118, and because Hsu ‘370 teaches that early detection results in more effective treatment with superior results.  Furthermore, it is prima facie obvious to combine known elements in the art, a method of diagnosing and a method of treating lichen planus, to yield the predictable result of diagnosing and treating lichen planus.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub No. 2014/0249118 to Najafi (PTO-892) and US PG Pub No. 2011/0021370 to Hu (PTO-892) as applied to claims 8-10, 13-18, and 20-21 above, and further in view of Detailed Brush Cytology (PTO-892).
Najafi ‘118 and Hu ‘370 are applied as discussed in the above 35 USC 103 rejection.
Hu ‘370 further teaches samples for testing biomarkers as saliva samples from individuals (see paragraphs 0135 and 0145).

Detailed Brush Cytology (DBC) teaches the brush as a more accurate technique for obtaining oral samples for cancer screening (pg. 2).  Brush samples remove tissue from all three epithelial layers of the oral mucosa, as opposed to other known methods of collecting samples that only obtain exfoliated oral cells (pg. 5).  The brush biopsy is a reliable and immediate way of determining the malignancy or non-malignancy of lesions, thus providing a way of identifying unsuspected oral cancers at early and curable stages (pg. 6).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to substitute the saliva samples of Hu ‘370 and Najafi ‘118 with the cytology brushing samples of DBC, to arrive at the instantly claimed methods of obtaining cells within a cytology brushing sample.  One of ordinary skill in the art would have been motivated to substitute the cytology brushing samples of DBC for the saliva samples of Hu ‘370 and Najafi ‘118, with a reasonable expectation of success, because DBC teaches cytology brushing samples as achieving a more accurate and sensitive method of detecting oral cancers at early and curable states.  Furthermore, substituting equivalents, methods of obtaining samples, known for the same purpose, detecting oral cancers, is prima facie obvious, see MPEP 2144.06.

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub No. 2014/0249118 to Najafi (PTO-892) and US PG Pub No. 2011/0021370 to Hu (PTO-892) as applied to claims 8-10, 13-18, and 20-21 above, and further in view of Oliveira (PTO-892), as evidenced by Proctor (PTO-892).

Hu ‘370 further teaches samples for testing biomarkers as saliva samples from individuals (see paragraphs 0135 and 0145).
Najafi and Hu differ from that of the instantly claimed invention in that they do not teach squamous epithelial cells or stromal cells affected by LP.  
Oliverira teaches the squamous epithelium as lining the oral cavity and that normal oral mucosa is covered by a stratified squamous epithelium  (pgs. 709, 710, and 711).  

    PNG
    media_image1.png
    427
    648
    media_image1.png
    Greyscale
 
As evidenced by Proctor, saliva in the mouth contains a range of validated and potential disease biomarkers derived from epithelial cells, neutrophils, the microbiome, gingival crevicular fluid and serum (abstract).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the epithelium cells of the saliva samples of Najafi ‘118 and Hu ‘370 as squamous epithelial cells, to arrive at the instantly claimed methods of squamous epithelial cells affected by LP.  One of ordinary skill in the art 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622